This is an attempted appeal from a judgment of St. Joseph Circuit Court. The appellant filed its claim against the estate of the decedent on an account. This claim was disallowed by the administratrix and was set down for trial before the court, resulting in a judgment for the appellee. The appellant filed a motion for new trial, which was overruled by the court.
Neither the motion for new trial nor any sufficient reference thereto is set out in appellant's brief. The brief does not comply with Rule 21, Clause 5, of the Rules of the Supreme and Appellate Court requiring appellant's brief to present a concise statement of so much of the record as fully discloses and presents every error and exception relied upon for reversal. The errors which appellant attempts to assign refer to the admissibility of evidence and could only be presented by a motion for new trial. As stated above, the motion for new trial is not set out in the brief nor is any assignment *Page 391 
of error challenging the action of the court in overruling such a motion.
On account of the failure of the appellant to comply with Clause 5 of Rule 21 of this court, no question is presented for our consideration.
Judgment affirmed.